Case 2:18-cv-13036-TGB-SDD ECF No. 17 filed 04/30/20   PageID.1093   Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION




 JAMAL DUPREE ADAMS,                             2:18-CV-13036-TGB
 #629495,

                                             OPINION AND ORDER
                   Petitioner,            GRANTING PETITIONER’S
                                              MOTION FOR NON-
                                          PREJUDICIAL DISMISSAL,
       vs.                                   DISMISSING WITHOUT
                                          PREJUDICE THE PETITION
                                            FOR A WRIT OF HABEAS
 SHERRY BURT,                              CORPUS, AND DENYING A
                                               CERTIFICATE OF
                                                APPEALABILITY
                   Respondent.


      This matter is before the Court on Petitioner’s motion for a non-

prejudicial dismissal of his pending petition for a writ of habeas corpus

so that he can return to the state courts to exhaust additional issues

involving alleged newly discovered evidence. The Court has previously

denied his motion to stay the proceedings. Given that Petitioner seeks to

exhaust additional issues in the state courts and given that he has had

sufficient time to do so within the one-year statute of limitations
Case 2:18-cv-13036-TGB-SDD ECF No. 17 filed 04/30/20   PageID.1094   Page 2 of 2




applicable to federal habeas actions, dismissal of the present habeas

petition is appropriate.

      Accordingly, the Court GRANTS Petitioner’s motion for non-

prejudicial dismissal and DISMISSES WITHOUT PREJUDICE the

petition for a writ of habeas corpus. Additionally, the Court DENIES a

certificate of appealability as reasonable jurists could not debate the

correctness of the Court's procedural ruling. See 28 U.S.C. § 2253(c); Fed.

R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). This

case is CLOSED. The Court does not retain jurisdiction over this matter.

Should Petitioner wish to seek federal habeas relief following the

exhaustion of state court remedies, he must file a new habeas petition in

federal court within the time remaining on the one-year period of

limitations.

      IT IS SO ORDERED.


                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge

Dated: April 30, 2020.
